              Case 2:17-cv-02534-JAD-VCF Document 56 Filed 10/26/20 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Curtis Brady Jr.,                                        Case No.: 2:17-cv-02534-JAD-VCF

 4             Plaintiff
                                                             Order Dismissing Claims Against
 5 v.                                                              Defendant Barron

 6 James Dzurenda, et al.,                                              [ECF No. 55]

 7             Defendants

 8            Last month, I granted summary judgment against pro se plaintiff Curtis Brady Jr. on three

 9 of his claims against several defendants in this civil-rights case.1 In the order, I noted that Brady

10 had not complied with Magistrate Judge Cam Ferenbach’s 2019 order to complete a USM-285

11 form so that a defendant, who Brady named only as “Barron,” could finally be served—years

12 into this case.2 I ordered Brady to show cause by October 25, 2020, why I should not dismiss his

13 claims against Barron for failing follow Judge Ferenbach’s order and cautioned him that if he

14 failed to do so, his claim against Barron would be deemed abandoned.3 That deadline has passed

15 and Brady has not complied with the order, so I dismiss his claims against Barron.

16            IT IS THEREFORE ORDERED that all claims against Defendant Barron are dismissed

17 and the Clerk of Court is directed to terminate Defendant Barron from this case. This case

18 proceeds on Brady’s First Amendment retaliation claim against defendants Morrice Guice Jr. and

19 Antonio Bryant only.

20                                                              _______________________________
                                                                U.S. District Judge Jennifer A. Dorsey
21                                                                                    October 26, 2020

22   1
         ECF No. 55 (order granting summary judgment).
23   2
         Id. at 19–20; see ECF No. 35.
     3
         ECF No. 55 at 19–20.
